Exhibit 10.13

 

INTERLINE BRANDS, INC.

 

2012 STOCK OPTION PLAN

 

PERFORMANCE-VESTING

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS PERFORMANCE-VESTING NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”),
effective as of the date of grant set forth on the signature page hereto (the
“Date of Grant”), is between Interline Brands, Inc., a Delaware corporation (the
“Company”), and the individual whose name is set forth on the signature
page hereto (the “Optionee”).

 

W I T N E S S E T H:

 

1.                                      Grant of Option.

 

(a)                                 The Option.  The Company hereby grants to
the Optionee an option (the “Option”) to purchase all or any part of an
aggregate of such number of shares of Common Stock as is set forth on the
signature page hereto (subject to adjustment as provided in Section 9 of the
Interline Brands, Inc. 2012 Stock Option Plan (the “Plan”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan. 
This Option is not intended to be treated as an “incentive stock option,” as
such term is defined in Section 422 of the Internal Revenue Code of 1986, as
amended.

 

(b)                                 Incorporation by Reference, Etc.  The
provisions of the Plan are hereby incorporated herein by reference.  Except as
otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Plan; provided, that, notwithstanding any other provision of this Plan to the
contrary, Committee determinations with respect to this Option shall not be
final, conclusive and binding and shall instead be subject to de novo review.

 

2.                                      Terms and Conditions.

 

(a)                                 Purchase Price.  The price at which the
Optionee shall be entitled to purchase shares of Common Stock upon the exercise
of all or any portion of this Option shall be the price per share of Common
Stock set forth on the signature page hereto (subject to adjustment as provided
in Section 9 of the Plan).  Shares of Common Stock acquired upon the exercise of
the Option shall hereinafter be referred to as “Option Shares.”

 

(b)                                 Expiration Date.  The Option shall expire at
11:59 p.m. Eastern Standard Time on the tenth anniversary of the Date of Grant
(the “Expiration

 

--------------------------------------------------------------------------------


 

Date”); provided, however, that the Option may be earlier terminated as provided
in Section 2(f), Section 4 or Section 5 of this Agreement.

 

(c)                                  Exercisability of Option.  Subject to the
earlier termination or cancellation of the Option as set forth herein or in the
Plan, the Option shall become vested and exercisable with respect to twenty
percent (20%) of the aggregate number of the Option Shares upon the achievement
of 95% of the annual EBITDA target attached hereto in Exhibit A (the “EBITDA
Target”) applicable to the Company’s 2012, 2013, 2014, 2015 and 2016 fiscal
years, as the case may be (each, an “Annual Performance Period”), such vesting
to occur for any such Annual Performance Period, if at all, on the date that the
Company’s audited financial statements for the applicable Annual Performance
Period are presented to the Board, which presentation shall be as prompt as
reasonably practicable after the end of the Company’s fiscal year (the
“Performance Determination Date”), and except as set forth in Section 2(c)(iv),
only if the Optionee has not Terminated prior to the end of the Annual
Performance Period to which such financial statements relate.  Subject to clause
(i) below of this Section 2(c), if the EBITDA Target is not achieved for an
Annual Performance Period, no portion of the Option eligible to vest for that
Annual Performance Period shall become vested and exercisable.

 

(i)                                     If the EBITDA Target is exceeded for an
Annual Performance Period, the amount of the excess of actual EBITDA over the
EBITDA Target (the “EBITDA Excess”) shall be credited to the earliest prior
Annual Performance Period for which Option Shares did not vest due to the
failure to achieve the EBITDA Target (the “Earliest Prior Period”).  If, after
adding the EBITDA Excess to the actual EBITDA attained for the Earliest Prior
Period, the EBITDA Target for the Earliest Prior Period would be achieved, then
the Option Shares attributable to the Earliest Prior Period shall vest and
become exercisable at that time. In such case only the portion of the EBITDA
Excess necessary to achieve the Annual EBITDA Target for the Earliest Prior
Period shall be applied to the Earliest Prior Period and any remaining portion
shall be applied, if applicable, to an Annual Performance Period subsequent to
the Earliest Prior Period, but prior to the Annual Performance Period of actual
achievement, in which Option Shares did not vest due to the failure to achieve
the EBITDA Target.  For the avoidance of doubt, once a portion of EBITDA Excess
has been applied to any prior Annual Performance Period, it shall not be
eligible to be applied to any other Annual Performance Period.

 

(ii)                                  The Committee shall determine in good
faith whether the EBITDA Target for an Annual Performance Period has been
attained.  The Committee shall, in consultation with the Chief Executive Officer
of the Company, adjust the EBITDA Targets to account for acquisitions and
dispositions by adding or subtracting, as applicable, the applicable portion of
LTM EBITDA for any disposed or acquired business during the applicable vesting
period.

 

(iii)                               Subject to the last sentence of this
Section 2(c)(iii), upon the occurrence of a Change in Control prior to the end
of any of the Annual Performance Periods, a percentage of then-unvested Option
Shares (i.e., Option Shares attributable to any Annual Performance Period that
has not ended as of the date of the

 

2

--------------------------------------------------------------------------------


 

Change in Control (including any Option Shares eligible to vest as set forth in
Section 2(c)(iv)) and any Option Shares attributable to any Annual Performance
Period that has ended prior to the date of the Change in Control) shall vest in
the same percentage as Option Shares attributable to Annual Performance Periods
ending prior to the date of the Change in Control vested based on the attainment
(or failure to attain) the Annual EBITDA Targets for such prior Annual
Performance Periods.  For example, (A) if a Change in Control occurs during the
third Annual Performance Period, and (B) the Optionee had vested in fifty
percent (50%) of the Option Shares attributable to Annual Performance Periods
ending prior to the Change in Control due to the attainment of the EBITDA Target
for the first Annual Performance Period and the failure to attain the EBITDA
Target for the second Annual Performance Period, then (C) the Optionee shall
vest in fifty percent (50%) of the aggregate number of then-unvested Option
Shares eligible to vest (i.e., the then-unvested Option Shares in the second,
third, fourth and fifth Annual Performance Periods) upon the occurrence of the
Change in Control.  Notwithstanding anything to the contrary in this
Section 2(c)(iii), upon the occurrence of a Change in Control on or prior to the
first anniversary of the Date of Grant, all then-unvested Option Shares shall in
full vest based on target-level attainment of the Annual EBITDA Targets.

 

(iv)                              Notwithstanding the foregoing, upon a
Termination of the Optionee other than by the Company or an Affiliate for Cause
or by the Optionee without Good Reason (i) prior to December 31, 2013, the
Option with respect to Option Shares attributable to the 2013 Annual Performance
Period and the 2014 Annual Performance Period shall remain outstanding until the
Performance Determination Date for the 2014 Annual Performance Period and
eligible to vest and become exercisable subject to the attainment of the EBITDA
Targets for such periods (or, if earlier, shall vest upon a Change in Control to
the extent provided in Section 2(c)(iii)) and (ii) at any time following
December 30, 2013, the Option with respect to Option Shares attributable to the
Annual Performance Period in which such Termination occurs shall remain
outstanding until the Performance Determination Date for such Annual Performance
Period and eligible to vest and become exercisable subject to the attainment of
the EBITDA Target for such period (or, if earlier, shall vest upon a Change in
Control to the extent provided in Section 2(c)(iii)).

 

(v)                                 Certain Defined Terms.

 

A.                                    “EBITDA” means earnings before interest,
taxes, depreciation and amortization, as calculated in the manner set forth in
Exhibit A.

 

B.                                    “LTM EBITDA” shall mean, as of any date,
the EBITDA with respect to the most recently completed four fiscal quarter
period prior to such date.

 

(d)                                 Notice of Exercise.  Subject to the terms
and conditions of this Agreement and the Plan, the Option may be exercised by
delivery of written notice in such form as the Committee may require from time
to time (the “Exercise Notice”), from the Optionee, to the Company; provided,
however, that if the Committee determines it is necessary to deliver to the
Optionee any documents or other disclosure materials prior to

 

3

--------------------------------------------------------------------------------


 

the exercise of the Option by the Optionee, the Committee may require the
Optionee to confirm in writing his receipt of such documents or other disclosure
materials (which documents shall be delivered by the Company as promptly as
reasonably practicable), in which case the Exercise Notice will not be deemed to
have been delivered by the Optionee until it has been so confirmed.  The
Exercise Notice shall state that the Optionee is electing to exercise the
Option, shall set forth the number of shares of Common Stock in respect of which
the Option is being exercised (the “Purchased Shares”) and shall be signed by
the Optionee or, where applicable, by the Optionee’s beneficiary or legal
representative.

 

(e)                      Payment of Option Price.  The Option Price shall be
payable (i) in cash or its equivalent (e.g., a check), (ii) by the transfer,
either actually or by attestation, to the Company of Common Stock that has been
held by the Participant for at least six (6) months (or such lesser period as
may be permitted by the Committee) prior to the exercise of the Option and that
has a Fair Market Value as of the date of exercise equal to the aggregate Option
Price in respect of the Purchased Shares or (iii) by a reduction in the number
of Purchased Shares to be issued upon such exercise by that number of shares of
Common Stock having a fair Market Value on the date of exercise equal to the
aggregate Option Price in respect of the Purchased Shares, provided, that, in
either case, the Company is not then prohibited from purchasing or acquiring
such shares of Common Stock pursuant to [the terms of any credit agreement to
which the Company or its Affiliates is a party or pursuant to] applicable law.

 

(f)                       Exercise Upon Termination of Employment.  In the event
that the Optionee Terminates, the Option (to the extent then outstanding) shall
terminate as follows:

 

(i)                                     Termination other than by the Company
for Cause or by the Optionee. Upon a Termination of the Optionee other than by
the Company or an Affiliate for Cause or by the Optionee without Good Reason,
then (A) the unvested portion of the Option that is subject to
Section 2(c)(iv) shall be treated as set forth in Section 2(c)(iv) and the
remaining unvested portion of the Option shall terminate, and the vested portion
of the Option shall remain exercisable by the Optionee through the earlier of
(x) the Expiration Date and (y) the later of two years following the Date of
Grant and one year following the Date of Termination and shall thereafter
terminate without further consideration to the Optionee.  If the portion(s) of
the Option eligible to vest pursuant to Section 2(c)(iv) becomes vested and
exercisable pursuant to that Section, then such portion(s) shall remain
exercisable through the first anniversary of the date on which such
portion(s) became vested and exercisable and shall thereafter terminate without
further consideration to the Optionee.  If the Optionee resigns other than for
Good Reason, then the unvested portion of the Option shall expire on the date of
Termination and the vested portion of the Option shall remain exercisable by the
Optionee through the earlier of (x) the Expiration Date or (y) a period of
ninety (90) days following such Termination, and shall thereafter terminate
without further consideration to the Optionee.

 

(ii)                                  For Cause.  If the Optionee’s employment
with the Company or its Affiliates is terminated by the Company or its
Affiliates for Cause, then

 

4

--------------------------------------------------------------------------------


 

both the unvested and the unexercised vested portions of the Option shall
terminate and expire on the date of such Termination without further
consideration to the Optionee.

 

(g)                                  Transferability.  The Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. 
No such permitted transfer of the Option to heirs or legatees of the Optionee
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof. 
During the Optionee’s lifetime, the Option is exercisable only by the Optionee
or Optionee’s legal representative.

 

(h)                                 Rights as Stockholder.  The Optionee shall
not be deemed for any purpose to be the owner of any of the Option Shares
subject to this Option unless, until and to the extent that (i) the Option shall
have been exercised in accordance with the terms of this Agreement and the
Optionee shall have paid the full Option Price for the number of shares of
Common Stock in respect of which the Option was exercised and all withholding
taxes due, (ii) the Optionee shall have delivered to the Company a fully
executed Stockholders Agreement, (iii) the Company shall have issued the shares
of Common Stock to the Optionee and (iv) the Optionee’s name shall have been
entered as a holder of record on the books of the Company.  Upon the occurrence
of all of the foregoing events, the Optionee shall have full ownership rights
with respect to such shares of Common Stock, subject to the provisions of the
Stockholders Agreement.

 

3.                                      Withholding Taxes.

 

(a)                                 As a condition of the exercise of the
Option, the Optionee shall pay to the Company or make arrangements satisfactory
to the Committee regarding payment of any federal, state or local taxes of any
kind required by law to be withheld upon the exercise of the Option and the
Company shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Optionee, federal,
state and local taxes of any kind required by law to withheld upon the exercise
of the Option.

 

(b)                                 Without limiting the generality of clause
(a) above, upon or following the Optionee’s Termination (i) by the Company or a
Subsidiary without Cause, (ii) by the Optionee for Good Reason or (iii) due to
the Optionee’s death or Disability, the Optionee may satisfy, in whole or in
part, the foregoing withholding liability (but no more than the minimum required
withholding liability) by having the Company withhold from the Option Shares
otherwise issuable upon the exercise of the Option a number of shares with a
Fair Market Value equal to such withholding liability.

 

5

--------------------------------------------------------------------------------


 

4.                                      Prohibited Activities. In consideration
of and as a condition to the grant of the Option, the Optionee agrees to the
following covenants:

 

(a)                                 No Sale or Transfer.  The Optionee shall not
sell, transfer, assign, grant a participation in, gift, hypothecate, encumber,
mortgage, create any lien, pledge, exchange or otherwise dispose of the Option
or any portion thereof other than by the laws of descent or distribution.

 

(b)                                 Prohibition against Certain Activities.  The
Optionee agrees that the Optionee will not at any time disclose or furnish to
any other Person or use for the Optionee’s own or any other Person’s account any
Confidential or Proprietary Information (other than in the course of the
Optionee’s service to the Company or any Affiliate, if the Optionee is an
employee or director of, or consultant to the Company or any Affiliate) except
for Permitted Disclosures (a “Prohibited Disclosure or Use”).  In addition, the
Optionee agrees that the Optionee will not during the time the Optionee provides
services to the Company or any of its Subsidiaries as an employee, director or
consultant and until the second anniversary of the date of the Optionee’s
Termination (the “Restricted Period”): (A) engage in any Prohibited Solicitation
(as defined below), or (B) engage in any Competitive Activity (as defined
below).

 

(c)                                  Return of Property.  All written materials,
records, and documents made by the Optionee or coming into the Optionee’s
possession during the Optionee’s service with the Company or any Subsidiary
concerning any products, processes or equipment, manufactured, used, developed,
investigated or considered by the Company or otherwise concerning the business
or affairs of the Company (excluding the Optionee’s personal financial
information furnished to the Optionee by the Company, such as the Optionee’s
compensation records or personal tax information), shall be the sole property of
the Company, and upon the Optionee’s Termination, or upon request of the Company
prior to the Optionee’s Termination, the Optionee shall promptly deliver same to
the Company.  In addition, upon the Optionee’s Termination, or upon request of
the Company prior to the Optionee’s Termination, the Optionee will deliver to
the Company all other Company property in the Optionee’s possession or under the
Optionee’s control, including but not limited to, financial statements,
marketing and sales data, patent applications, drawings and other documents, and
all Company credit cards, automobiles, computers and cellular telephones.

 

(d)                                 Right to Terminate Option.  The Optionee
understands and agrees that the Company has granted this Option to the Optionee
to reward the Optionee for the Optionee’s future efforts and loyalty to the
Company and its Affiliates by giving the Optionee the opportunity to participate
in the potential future appreciation of the Company.  Accordingly, if the
Company commences an action in a court of competent jurisdiction alleging that
(i) the Optionee has engaged in any Prohibited Disclosure or Use or breached or
violated the Optionee’s obligations relating to the non-disclosure or non-use of
confidential or proprietary information under any Restrictive Agreement to which
the Optionee is a party, or (ii) the Optionee engaged in any Prohibited
Solicitation during the Restricted Period or breached or violated any
non-solicitation obligations under any Restrictive Agreement to which the
Optionee is a party, or (iii) the Optionee

 

6

--------------------------------------------------------------------------------


 

engaged in any Competitive Activity during the Restricted Period or breached or
violated any non-competition obligations under any Restrictive Agreement to
which the Optionee is a party, then the Option shall remain outstanding but the
Optionee may not exercise the Option until there has been a “Final Disposition”
(as defined below) with respect to such allegation.  If it is determined as a
result of such Final Disposition that a violation described in this
Section 4(d) has occurred and the violation has materially damaged the Company,
the Option will terminate upon such Final Disposition.  If it is determined as a
result of a Final Disposition that a violation described in this
Section 4(d) has not occurred or that a violation has occurred but that the
Company was not materially damaged as a result thereof, the Option will
immediately become exercisable (to the extent otherwise exercisable in
accordance with the terms of this Agreement (disregarding the effect of this
Section 4(d))) and, in the event that prior to such Final Disposition the
Optionee has been Terminated, the Option will remain outstanding and exercisable
to the extent such Option would otherwise remain outstanding and exercisable in
accordance with the terms of this Agreement (disregarding the effect of this
Section 4(d)), with the post-Final Disposition period during which the Option
remains outstanding and exercisable no shorter than the post-Termination period
during which such Option otherwise would have remained outstanding and
exercisable under the terms of this Agreement (disregarding the effect of this
Section 4(d)).  “Final Disposition” means that a judgment has been rendered by a
court of competent jurisdiction that has become final and non-appealable, that
the matter has been dismissed with prejudice or settled by mutual agreement of
the parties or that the Company has sought but failed to obtain an injunction.
Any reference to “Affiliate,” “affiliate,” “Affiliated Companies” or such
similar term in any non-competition, non-solicitation or confidentiality
covenant in any Restrictive Agreement shall not, for purposes of clause (i),
(ii) or (iii) above or for purposes of determining whether there has been a
breach or violation of any non-competition, non-solicitation or confidentiality
covenant in any such Restrictive Agreement, include the GSCP Parties, the P2
Parties or any of their respective Affiliates (other than the Company and its
Subsidiaries).

 

(e)                                  Certain Defined Terms.

 

(i)                                     “Competing Business” shall mean any
business that competes with any business in which the Company or any of its
Subsidiaries is engaged at the time of the Optionee’s Termination.

 

(ii)                                  “Competitive Activity” shall mean,
directly or indirectly, (i) owning, managing, operating, joining, controlling,
being employed by, or participating in the ownership, management, operation or
control of, or holding any position as a shareholder, director, officer,
consultant, independent contractor, employee or partner of, spokesman for, or
investor in, any Competitor, or (ii) acting as a Competitor in an individual
capacity; provided, that, with respect to any Optionee, in no event shall
ownership by the Optionee of two percent (2%) or less of the outstanding
securities of any class of any issuer whose securities are registered under the
Securities Exchange Act of 1934, as amended, standing alone, be considered
Competitive Activity, so long as the Optionee does not have, or exercise, any
rights to manage or operate the business of such issuer other than rights as a
shareholder thereof.

 

7

--------------------------------------------------------------------------------


 

(iii)                               “Competitor” shall mean any Person that is
engaged, directly or indirectly, in (or intends or proposes to engage in, or has
been organized for the purpose of engaging in) a Competing Business in any
market area in which Company or any of its Subsidiaries is engaged in such
business at the time of the Optionee’s Termination.

 

(iv)                              “Confidential or Proprietary Information”
shall mean information relating to the affairs of the Company and its
Subsidiaries, including, without limitation, technical information, intellectual
property, business and marketing plans or proposals, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and its Subsidiaries and other forms of information which are
confidential or in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, formulas, technical data, designs,
drawings, specifications, customer and supplier lists, and pricing and cost
information).  Confidential or Proprietary Information shall not include
information that is or becomes generally known to the public or within the
relevant trade or industry, other than as a result of a breach by the Optionee
of any Restrictive Agreement to which the Optionee is a party or disclosure by a
third party who is known by the Optionee to owe the Company an obligation of
confidentiality with respect to such information.

 

(v)                                 “Permitted Disclosures” shall mean the
disclosure of Confidential or Proprietary Information (A) made with the prior
written consent by the Board, (B) required to be made by law or legal process,
or (C) made by the Executive consistent with his duties under applicable law to
the Company or any of its Affiliates (including to the Executive’s or the
Company’s (or any such Affiliate’s) legal advisers).

 

(vi)                              “Prohibited Solicitation” shall mean
(A) directly or indirectly hiring, contacting, inducing or soliciting (or
assisting any Person to hire, contact, induce or solicit) for employment any
person who is, or within six (6) months prior to the date of such hiring,
contacting, inducing or soliciting was, an employee of the Company or any of its
Subsidiaries, or (B) directly or indirectly soliciting (or assisting any Person
to solicit) any customer, client, vendor or data supplier of the Company or any
of its Subsidiaries, or directly or indirectly interfering with (or assist any
Person to interfere with) any material relationship between the Company or any
of its Subsidiaries and any of its or their customers, clients or vendors,
provided, that in no event shall a general advertisement or solicitation not
targeted at employees of the Company or its Subsidiaries or customers, clients
or vendors of the Company or its Subsidiaries be considered a Prohibited
Solicitation.

 

(f)                                    Remedies.  The Optionee specifically
acknowledges and agrees that the remedy at law for any breach of this Section 4
will be inadequate and that the Company, in addition to any other relief
available to it, shall be entitled to temporary and permanent injunctive relief
without the necessity of proving actual damage or posting any bond whatsoever. 
In the event that the provisions of this Section 4 should ever be deemed to
exceed the limitation provided by applicable law, then the Optionee and the

 

8

--------------------------------------------------------------------------------


 

Company agree that such provisions shall be reformed to set forth the maximum
limitations permitted.

 

5.                                       Corporate Transaction.  The provisions
of Section 10 of the Plan shall apply to this Option in the event of a Corporate
Transaction.

 

6.                                       Miscellaneous.

 

(a)                                  Notices.  Any and all notices,
designations, consents, offers, acceptances and any other communications
provided for herein shall be given in writing and shall be delivered either
personally or by registered or certified mail, postage prepaid, which shall be
addressed, in the case of the Company, to the Secretary of the Company at the
principal office of the Company and, in the case of the Optionee, to Optionee’s
address appearing on the books of the Company or to Optionee’s residence or to
such other address as may be designated in writing by the Optionee.

 

(b)                                 No Right to Continued Employment.  Nothing
in the Plan or in this Agreement shall confer upon the Optionee any right to
continue in the employ of the Company or its Affiliates shall interfere with or
restrict in any way the right of the Company or its Affiliates, which are hereby
expressly reserved, to remove, terminate or discharge the Optionee at any time
for any reason whatsoever.

 

(c)                                  Bound by Plan.  By signing this Agreement,
the Optionee acknowledges that Optionee has received a copy of the Plan and has
had an opportunity to review the Plan and agrees to be bound by all the terms
and provisions of the Plan.

 

(d)                                 Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and of the Optionee and the beneficiaries, executors,
administrators, heirs and successors of the Optionee.

 

(e)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(f)                                    Modifications.  No change, modification
or waiver of any provision of this Agreement shall be valid unless the same is
in writing and signed by the parties hereto.

 

9

--------------------------------------------------------------------------------


 

(g)                                 Entire Agreement.  This Agreement and the
Plan contain the agreement and understanding of the parties hereto with respect
to the subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

(h)                                 Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.

 

(i)                                     This Agreement, including the validity
hereof and the rights and obligations of the parties hereunder, all amendments
and supplements hereto and the transactions contemplated hereby, and all actions
or proceedings arising out of or relating to this Agreement, of any nature
whatsoever, shall be construed in accordance with and governed by the domestic
substantive laws of the State of Delaware without giving effect to any choice of
law or conflicts of law provision or rule that might otherwise cause the
application of the domestic substantive laws of any other jurisdiction.  The
parties hereto hereby irrevocably submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (unless the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, in
which case, any state or federal court located within the State of Delaware) in
connection with any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby and each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum or lack of personal
jurisdiction in respect of such dispute.  Each of the parties hereto agrees that
a judgment rendered in any such dispute may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law.

 

(ii)                                  Each party hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury in respect of any legal proceeding directly or indirectly arising out of,
under or in connection with this Agreement or any transaction contemplated
hereby.  Each party hereto (A) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (B) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 6(h).

 

(i)                                     Specific Performance.  Each of the
parties agrees that any breach of the terms of this Agreement will result in
irreparable injury and damage to the other parties, for which there is no
adequate remedy at law.  Each of the parties therefore agrees that in the event
of a breach or any threat of breach, the other parties shall be entitled to an
immediate injunction and restraining order to prevent such breach, threatened
breach or continued breach, and/or compelling specific performance of the
Agreement, without having to prove the inadequacy of money damages as a remedy
or balancing the equities between the parties.  Such remedies shall be in
addition to any other remedies (including monetary damages) to which the other
parties may be entitled

 

10

--------------------------------------------------------------------------------


 

at law or in equity.  Each party hereby waives any requirement for the securing
or posting of any bond in connection with any such equitable remedy.

 

(j)                                     Headings.  The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

(k)                                  Counterparts.  This Agreement may be
executed by .pdf or facsimile signatures and in any number of counterparts with
the same effect as if all signatory parties had signed the same document.  All
counterparts shall be construed together and shall constitute one and the same
instrument.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Agreed and acknowledged as of the Date of Grant:

 

 

 

 

 

 

 

 

[Optionee]

 

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Option Price:

 

 

 

 

 

Number of Shares

 

 

Subject to the Option

 

 

:

 

 

 

--------------------------------------------------------------------------------